 

BLUESPHERE SHARE SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of January 26, 2014 by
and among Bluesphere Corporation, a company organized and existing under the
laws of the State of Nevada (“BSC”), and Talya Levy Tytiun (the “Purchaser”).

 

Whereas, BSC has agreed to sell and the Purchaser has agreed to purchase shares
of common stock of BSC (the “Shares”) subject to the terms and on the conditions
set forth below.

Now, therefore, in consideration of the mutual premises and covenants contained
herein, and intending to be legally bound, the parties hereto agree as follows:

 

1.Sale and Purchase of Shares.

 

1.1          Sale of Shares. Subject to the terms and conditions hereof, BSC
hereby issues and sells to the Purchaser and the Purchaser hereby purchases from
BSC 1,739,130 Shares, based on a share price of $0.23 per share.

 

1.2          Purchase Price. The aggregate purchase price for the Shares is U.S.
$400,000 (the “Purchase Price”), which shall be paid and delivered to BSC in
immediately available funds in accordance with wiring instructions to be
provided separately. It is acknowledged that $153,000 has been paid by Purchaser
and received by BSC.

 

1.3          Securities Laws. The Purchaser acknowledges and understands that
the offer and sale of the Shares were done in reliance on one or more exemptions
from registration under the Securities Act of 1933, as amended (the “Act”) and,
as such, the Shares are, until registered, subject to restrictions on resale.
The Purchaser agrees to acquaint itself with such restrictions and abide by them
and any other applicable law or regulation. The Purchaser further agrees and
acknowledges that, until registration, the certificates representing the
Securities shall contain a legend that states the restrictions applicable to
resale of such shares.

 

1.4          Anti-dilution. On the date that is six months from the date hereof,
the Purchaser shall receive that number of additional Shares as shall be
required for Purchaser to have a 12.3 percent (12.3%) ownership stake in BSC on
such date.

 

1.5          Guarantee. If the average price per Share based on the previous 45
day trading period on the first anniversary of this Agreement is less than the
price per Share on the date hereof (i.e., $0.23 per share), BSC shall transfer
to Purchaser such amount as is necessary to make Purchaser whole and reimburse
her for any loss in her investment in BSC attributable to the difference in
Share price.

 

- 1 -

 

 

2.Acknowledgements and Agreements of the Purchaser.

 

Purchaser acknowledges, represents, warrants and agrees (as the case may be)
that:

 

(a)it is an accredited investor as that term is defined in Regulation D under
the Act;

 

(b)none of the Securities have been registered under the Act, or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S under the
Act (“Regulation S”), except pursuant to an effective registration statement
under the Act or pursuant to an exemption from, or in a transaction not subject
to, the registration requirements of the 1933 Act and in each case only in
accordance with applicable securities laws;

 

(c)the decision to execute this Subscription Agreement and acquire the Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of BSC and such
decision is based entirely upon a review of any public information which has
been filed by BSC with the Securities and Exchange Commission (the “SEC”) in
compliance, or intended compliance, with applicable securities legislation;

 

(d)the Purchaser and the Purchaser’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from BSC in connection with
the distribution of the Securities hereunder, and to obtain additional
information, to the extent possessed or obtainable without unreasonable effort
or expense, necessary to verify the accuracy of the information about BSC;

 

(e)the books and records of BSC were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Purchaser
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Purchaser,
the Purchaser’s lawyer and/or advisor(s);

 

(f)BSC is entitled to rely on the representations and warranties of the
Purchaser contained in this Subscription Agreement and the Purchaser will hold
harmless BSC from any loss or damage it or they may suffer as a result of any
inaccuracy therein;

 

- 2 -

 

 

(g)the Purchaser will indemnify and hold harmless BSC and, where applicable, its
directors, officers, employees, agents, advisors and shareholders, from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Purchaser contained in this Subscription Agreement or in any document furnished
by the Purchaser to BSC in connection herewith being untrue in any material
respect or any breach or failure by the Purchaser to comply with any covenant or
agreement made by the Purchasers to BSC in connection therewith;

 

(h)although the Securities are listed on the OTC BB, no representation has been
made to the Purchaser that any of the Securities will become listed on any other
stock exchange or automated dealer quotation system;

 

(i)BSC will refuse to register any transfer of the Securities not made pursuant
to an effective registration statement under the Act or an available exemption
from the registration requirements of the Act and in accordance with any other
applicable securities laws;

 

(j)the Purchaser has been advised to consult its own legal, tax and other
advisors with respect to the merits and risks of an investment in the Securities
and with respect to applicable resale restrictions, and it is solely responsible
(and BSC is not in any way responsible) for compliance with:

 

(i)any applicable laws of the jurisdiction in which the Purchaser is resident in
connection with the distribution of the Securities hereunder, and

 

(ii)applicable resale restrictions;

 

(k)the Purchaser is purchasing the Securities as principal for investment only
and not with a view to, or for, resale, distribution or fractionalization
thereof, in whole or in part, and, in particular, it has no intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons;

 

(l)the Purchaser is aware that an investment in BSC is speculative and involves
certain risks, including the possible loss of the entire investment; and

 

(m)the Purchaser has made an independent examination and investigation of an
investment in the Securities and BSC and has depended on the advice of its legal
and financial advisors and agrees that BSC will not be responsible in any way
whatsoever for the Purchaser’s decision to invest in the Securities and BSC.

 

- 3 -

 

 

3.          Further Assurances. Each party hereto agrees to execute, on request,
all other documents and instruments as the other party shall reasonably request,
and to take any actions, which are reasonably required or desirable to carry out
obligations imposed under, and affect the purposes of, this Agreement.

 

4.          Governing Law and Jurisdiction. This Agreement shall be governed by
the substantive law of Israel, without application of any conflict of laws
principle that would require the application of the law of any other
jurisdiction.

 

5.          Entire Agreement. This Agreement constitute the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior understandings and agreements, whether oral or written,
between or among the parties hereto with respect to Purchaser’s investment of
$400,000 in BSC.

 

- 4 -

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Blue Sphere Corporation           By:  Shlomi Palas   Title:  CEO       Talya
Levy Tytiun      

 

- 5 -

 

